COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 Frank D. McCollum, III,                                      No. 08-13-00318-CV
                                               §
                            Appellant,                           Appeal from the
                                               §
 v.                                                            101st District Court
                                               §
 The Bank of New York Mellon Trust                           of Dallas County, Texas
 Company,                                      §
                                                               (TC# DC-12-02026)
                            State.             §

                                           §
                                         ORDER

        The Court GRANTS the Appellants Pro Se second motion for extension of time to file the
                                           '
reply brief until October 8, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO
                                            '
FILE THE APPELLANT’S PRO SE REPLY BRIEF WILL BE CONSIDERED BY THIS

COURT.

       It is further ORDERED that Mr. Frank D. McCollum, III, the Appellant, prepare the

Appellants Pro Se brief and forward the same to this Court on or before October 8, 2014.

       IT IS SO ORDERED this 9th day of September, 2014.

                                            PER CURIAM